EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Zeszutek on 4 March 2021.
The application has been amended as follows: 

Claim 7 is amended as follows:
7. A system, comprising:
a memory device, comprising:
a first array of memory cells;
a second array of memory cells; and
a register coupled to the first and second arrays of memory cells; and
a controller coupled to the memory device and configured to:
in response to a wear leveling command, transfer first data stored in a first row of the first array of memory cells to the register without transferring the first data off the memory device;
in response to a subsequent wear leveling command, transfer, in parallel:



the first data from the register to a row of the second array of memory cells without transferring the first data off the memory device.

The title is amended as follows:
Wear Leveling

Paragraph 0028 of the specification is amended as follows:
[0028]       Figure 2 is a block diagram of portions of a memory array, such as memory array 106, and associated components, in accordance with a number of embodiments of the present disclosure. Figure 2 includes subarrays 207-1 and 207-2 that can be subarrays of memory array 106. For example, subarray 207-1 may act as a source subarray and subarray 207-2 as a target subarray during example wear leveling operations. A row decoder 214-1 is coupled to rows 235-1,1 to 235-1,N of memory cells of section 207-1, and a row decoder 214-2 is coupled to rows 235-2,1 to 235-2,N of memory cells of section 207-2. Row decoders 214-1 and 214-2 can be included in row decoder 114, for example. Rows 235-1,1 to 235-1,N can be source rows, and 235-2,1 to 235-2,N can be target rows during example wear leveling operations.

Paragraph 0032 of the specification is amended as follows:
[0032]      An output of register 246 is coupled to an input of a multiplexer 248.  Multiplexer 248 is coupled to a (e.g., non-volatile) register 209, which can serve as a 249-M. In some examples, segments 249-1 to 249-M may be referred to as registers 249-1 to 249-M.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        5 March 2021